Citation Nr: 0332368	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The active duty aggravation of the veteran's preexisting 
PTSD is productive of mild impairment of social and 
occupational functioning.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for PTSD have 
been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of several 
documents including the February 1995, August 1995, and 
December 2000 rating decisions, the August 1995 and January 
2002 Statements of the Case, and the August 1996, October 
1997, March 1999, and August 1999 Supplemental Statements of 
the Case.  The veteran was specifically advised of the 
provisions of the VCAA in the January 2002 Statement of the 
Case. 

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered VA 
clinical and hospital records, as well as private medical 
records.  The RO afforded the veteran several VA medical 
examinations and obtained the opinions of VA medical 
professionals.  In addition, the veteran presented testimony 
in support of his claim at a personal hearing.  

The Board also observes that this matter has been on appeal 
continuously since the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  
During the course of this appeal, the Board has remanded the 
matter three times for additional development.  In May 1997, 
the Board remanded to the RO the issue of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
In March 1998, the Board reopened the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
and remanded the matter for additional development of the 
merits.  In December 1999, the Board found that the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder was well grounded and again remanded the matter for 
additional development.  Accordingly, the Board finds that 
the RO has fulfilled its duty to assist the veteran and that 
no further action is necessary to comply with the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  When the veteran takes exception with 
the initial rating award, VA must consider all evidence of 
the veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As a preliminary matter, the Board observes that, during the 
course of this appeal, it has been determined that the 
veteran has both PTSD and bipolar disorder.  It has been 
further determined that the bipolar disorder was not incurred 
in or aggravated by active service.  As to the PTSD, the 
veteran experienced traumatic stressor events both during 
childhood and during active service.  Although not verified 
by independent corroborating evidence, the RO and the medical 
examiners have accepted the veteran's account of his in-
service stressors as credible.  Nevertheless, the veteran has 
been diagnosed with PTSD that preexisted active service due 
to severe physical and sexual abuse.  Accordingly, the 
current issue before the Board is the degree of occupational 
and social impairment caused by the active duty aggravation 
of the PTSD.  In this regard, the Board may not consider the 
functional impairment due to the bipolar disorder or other 
acquired psychiatric disorder, or due to the PTSD that 
preexisted active service.

In relation to the current appeal, VA treatment records show 
that the veteran presented with depressive symptoms in 
December 1994 and January and February 1995.  A May 1995 
psychiatric consultation diagnosed the veteran with bipolar 
disorder.  At that time, he reported depression and a history 
of suicidal ideations.  The following month, the veteran 
reported improvement with medication.  He had short periods 
of depression and suicidal thoughts that were chronically 
present.  He was assessed with PTSD due to military service 
and childhood events.  In March 1996, the veteran was 
diagnosed with depressive disorder.  He complained of 
depressive symptoms of binge eating, low self-esteem, and 
decreased concentration, energy, and interest.  He was 
followed for bipolar disorder from March through June 1996 
and assessed as stable.

At VA examinations performed in December 1994, the veteran 
reported a history of physical and sexual abuse as a child.  
He also reported physical assaults in service and a 
significant history of drug and alcohol dependence.  He had 
been unable to maintain employment since leaving active 
service.  He complained of depression and demonstrated 
symptoms associated with depression.  The veteran was 
diagnosed with depression and PTSD due to his childhood 
experiences.

At another VA examination performed in December 1994, the VA 
examiner reviewed the veteran's psychiatric history and 
observed that the veteran clearly had depressive symptoms 
during active duty.  The veteran's current symptoms included 
occasional auditory hallucinations, chronic depressed mood, 
and decreased interest, energy, and concentration.  He also 
had manic periods of racing thoughts, increased energy and 
activity, and decreased sleep.  The examiner did not find 
PTSD.  He diagnosed the veteran with bipolar II disorder with 
psychotic features.

A March 1995 VA hospital summary diagnosed the veteran with 
bipolar disorder, type II depressed, rapid cycling, and 
assigned a current global assessment of functioning (GAF) 
score of 40.  The veteran presented as extremely labile, with 
numerous crying outbursts, self-degradation, and suicidal 
thoughts.  

In April 1995, the veteran underwent separate examinations by 
three VA psychiatrists.  At the first examination, the 
veteran reported episodes of hypomania when not using his 
medication.  He currently suffered daily depression and 
suicidal thoughts.  Upon mental status examination, the 
veteran appeared anxious and tearful, with a depressed mood 
and labile affect.  He expressed chronic suicidal ideation.  
There was no evidence of a thought disorder but judgment and 
insight were limited.  The veteran was diagnosed with bipolar 
affective disorder, type II, depressed with rapid cycling.  
He was assigned a current GAF score of 45.  

At the next examination, the veteran primarily described 
symptoms of mood disturbance.  He had episodes of euphoria 
with racing thoughts, decreased sleep, and increased 
spending, as well as periods of depression with hopelessness, 
crying, irritability, and suicidal ideation.  He had 
nightmares about both the childhood abuse and the events in 
the military.  He denied flashbacks or intrusive thoughts.  
He was hypervigilant at times and did not trust people.  He 
had not worked since 1990 and had held many jobs previous to 
that time.  

Objectively, the veteran appeared very labile and tearful.  
He exhibited rapid and pressured speech and psychomotor 
agitation.  His mood was depressed and thought content was 
positive for suicidal ideation and was tangential at times.  
The examiner diagnosed the veteran with bipolar disorder, 
type II, and found that he did not meet the criteria for 
PTSD.  He believed that some of the veteran's PTSD symptoms 
may be due to his childhood trauma while other symptoms were 
attributable to his significant personality disorder.

At the final examination, the veteran was extremely 
talkative, with crying spells, pressured speech, repetitive 
thought processes, and mood swings.  He reported that he felt 
depressed most of the time.  The examiner commented that the 
veteran had a very strong family history of bipolar disease.  
He believed that the veteran's active service did not 
aggravate this condition, but that the display of his mental 
disorder could have caused other trauma to be incurred.  The 
examiner diagnosed the veteran with bipolar II.

The veteran was admitted to the VA hospital from March to May 
1995 and in October 1995 for morbid obesity and surgery of 
the right knee.  During these hospitalizations, a diagnosis 
of bipolar disorder was noted.  During a psychiatric 
consultation, the veteran reported episodes of both hypomanic 
and depressive symptoms.  

At his personal hearing before the RO in March 1996, the 
veteran testified to a lengthy history of psychiatric 
treatment and described his stressors during childhood and 
during military service.  After discharge from the military, 
he developed paranoia, depression, and suicidal thoughts.  He 
also began to use drugs and alcohol.  He was currently being 
treated for bipolar disorder and functioning well.

In May 1996, a VA Chief of Psychiatry Services reviewed the 
veteran's psychiatric history.  He found that there was no 
conclusive evidence that the veteran manifested bipolar 
disorder during his period of active service.  Rather, he 
believed that the veteran's symptoms at that time were 
manifestations of PTSD, substance abuse, and adjustment 
disorder.  

At a November 1998 VA examination, the examiner reviewed the 
veteran's psychiatric history.  During this examination, the 
veteran admitted that he had serious problems prior to 
entering the military, but that he underwent a significant 
worsening during military service.  He had not been able to 
work for 12 years and suffered low self-esteem and suicidal 
thoughts.  He experienced long periods of depression during 
which he lost interest, motivation, and concentration.  He 
isolated himself and had strong suicidal ideations.  He also 
experienced short episodes of mania during which he had 
racing thoughts and little sleep.  He constantly remembered 
the traumatic events from childhood and from the Navy and he 
had nightmares of these events.  He distrusted and felt 
detached from others.  He also complained of irritability, 
difficulty sleeping, hypervigilance, an exaggerated startle 
reflex, and a history of auditory hallucinations.

Upon mental status examination, the veteran presented as 
alert, oriented, cooperative, and adequately groomed.  His 
speech had a regular rate and rhythm and statements were 
normal and appropriate.  The veteran stated that his mood was 
really down and his affect was dysphoric and anxious.  He 
became tearful often, especially when discussing his family 
problems.  Thought process was goal directed and easily 
followed.  Thought content centered around a history of 
command voices.  

The examiner observed that the veteran had been most 
consistently diagnosed with bipolar disorder.  He believed 
that the veteran also met the criteria for PTSD with its 
etiology in childhood and great exacerbation by the events in 
service.  The examiner agreed that the veteran had bipolar 
disorder but he also believed that the PTSD would have 
contributed significantly to his inability to carry on a 
normal life.  He diagnosed the veteran with PTSD and bipolar 
disorder and assigned a GAF score of 50 based upon these two 
diagnoses.  The examiner opined that he believed that 25 
percent of the veteran's difficulties were due to the 
exacerbation of the PTSD due to military service.  He did not 
believe that the veteran's military service had any 
significant impact on his bipolar disorder.

VA treatment records include a December 1999 consultation.  
At that time, the veteran reported the presence of 
threatening and critical voices.  He had recently attempted 
an overdose of medication.  He also complained of poor 
concentration, restless sleep, and racing thoughts.  He 
appeared depressed and cried easily.  He was diagnosed with 
schizoaffective disorder and assigned a GAF score of 50.  In 
January 2000, the veteran was functioning better but still 
heard voices.  He was assigned a GAF score of 60.  In March 
2000, the veteran continued to feel depressed and heard 
voices.  He was again assessed with schizoaffective disorder.  

At an August 2000 VA examination, the examiners reviewed the 
veteran's medical, social, and occupational history.  When 
asked how his service experiences had affected his ability to 
work, the veteran responded that he had difficulty trusting 
others, had difficulty controlling his temper, and was 
fearful of meeting new people.  The veteran reported that he 
had no friends and did not like people.  He had intrusive 
thoughts and nightmares about the events in service.  Upon 
examination, the veteran presented as oriented and 
cooperative, with fair personal hygiene and good eye contact.  
Attention and concentration were somewhat reduced.  Memory 
and intellectual functioning were within normal limits.  
Speech and thought content were normal.  There was no 
evidence of psychosis.  The veteran exhibited a depressed 
mood and a blunted affect.  He reported a history of severe 
mood swings and recent suicidal thoughts.  He had no current 
plans to harm himself.  

The panel of examiners agreed that the veteran grew up in an 
extremely dysfunctional family and was exposed to numerous 
traumatic stressor events that resulted in symptoms 
consistent with PTSD.  The veteran had symptoms of PTSD and 
other psychiatric disability when he entered the military.  
During service, he was exposed to additional stressors of 
physical and sexual assault which permanently increased the 
severity of the pre-existing PTSD.  However, the amount of 
increase due to active service was mild.  The veteran also 
met the criteria for bipolar disorder but this disorder was 
not incurred in or aggravated by active service.  In 
addition, although diagnosed with both PTSD and bipolar 
disorder, there was little if any aggravation of one 
condition by the other.  The veteran had a serious impairment 
of occupational functioning due to a combination of 
psychiatric factors but only mild impairment secondary to the 
stressor events in service.  The veteran was assigned an 
overall GAF score of 50, a GAF score due to bipolar disorder 
of 60, a GAF score due to PTSD without the military stressor 
of 70, and a GAF score due to the PTSD with military stressor 
of 65. 

The veteran's PTSD has been assigned a noncompensable 
schedular evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  Under the rating criteria for 
mental disorders, a noncompensable evaluation is assigned 
when a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports an evaluation of 10 
percent for the aggravation of the veteran's PTSD due to 
active service.  In this regard, the findings of the VA 
examinations performed in November 1998 and August 2000 show 
that the veteran's PTSD was aggravated to a compensable 
degree by active service.  The most recent VA examination, 
performed by a panel of VA examiners, reflects a GAF score 
that includes mild impairment due to the service-related 
PTSD.

Nevertheless, the Board finds that an evaluation in excess of 
10 percent for PTSD is not warranted.  While the veteran is 
clearly disabled due to his psychiatric disorders, the 
ongoing treatment records and the VA examinations clearly 
show that the veteran's nonservice-connected bipolar disorder 
is the most severe of his problems.  In addition, the veteran 
has additional social and occupational impairment due to 
preexisting PTSD caused by severe childhood trauma.  
Accordingly, the Board finds that the veteran's overall 
disability picture most closely approximates the criteria of 
a 10 percent rating for the in-service aggravation of his 
PTSD.  Therefore, an evaluation of 10 percent, but no more 
than 10 percent, is granted.




ORDER

An evaluation of 10 percent for PTSD is granted, subject to 
the provisions governing the award of monetary benefits.




___________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



